 MEAD CORP. 509The Mead Corporation, Fine Paper Division and United Paperworkers International Union, Lo-cal 731 AFLŒCIO. Cases 9ŒCAŒ32901 and 9ŒCAŒ33447 June 28, 2000 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS HURTGEN AND BRAME On August 8, 1996, Administrative Law Judge Stephen J. Gross issued the attached decision.  The Gen-eral Counsel filed exceptions and a supporting brief.  The Respondent filed cross-exceptions, with a supporting brief and in opposition to the General Counsel™s excep-tions. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s ruling, findings,1 and conclusions and to adopt the recommended Order as modified.2 ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified below and orders that the Respondent, The Mead Corporation, Fine Paper Division, Chillicothe, Ohio, its officers, agents, successors, and assigns, shall take the action set forth in the Order as modified. 1. Substitute the following for paragraph 2(b). ﬁ(b) Furnish the Union with the contractor swipe sheets it requested in connection with a grievance con-cerning Mead™s use of contractors, and other such con-tractor swipe sheets as the Union may from time to time request.ﬂ 2. Substitute the attached notice for that of the admin-istrative law judge. APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government  The National Labor Relations Board has found that we violated the National Labor Relations Act and has or-dered us to post and abide by this notice.                                                                                                                       1 In adopting the judge™s findings, like the judge we do not pass on whether the November 29 meeting was within the ambit of NLRB v. Weingarten, 410 U.S. 251 (1975), i.e., whether it was an investigatory interview in which employees could reasonably expect that discipline might result. Like the judge, we find that, even assuming arguendo that it was, Bost™s conduct was unprotected by the Act. 2 We shall modify the judge™s recommended Order to require that the Respondent provide the Union with the previously requested con-tractor swipe sheets, in addition to any that it may request in the future.  We shall also modify the notice accordingly. WE WILL NOT maintain rules that prohibit you from soliciting for purposes protected by Section 7 of the Act during nonworking time or from distributing literature for purposes protected by Section 7 of the Act during nonworking time in nonworking areas of its Chillicothe Mill. WE WILL NOT refuse to bargain collectively with United Paperworkers International Union, Local 731, AFLŒCIO, by refusing to furnish the Union information that it requests that is relevant and necessary to the Un-ion™s performance of its functions as the exclusive bar-gaining representative of employees in the appropriate unit.  The unit is. All production, maintenance, restaurant, and quality assurance employees of the Employer, Chillicothe Operations, Chillicothe Mill, Chillicothe, Ohio, but excluding administrative executive, factory clerical, engineering department, technical or engineering as-sistants, customer services department, woods de-partment, mail and multilith employees, hospital employees, passenger car chauffeurs, guards, and supervisors as defined in the National Labor Rela-tions Act  WE WILL NOT in any like or related manner restrain or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act. WE WILL rescind or modify our rules so that they do not prohibit you from soliciting for purposes protected by Section 7 of the Act during nonworking time and so that you are not prohibited from distributing literature for purposes protected by Section 7 during nonworking time in nonworking areas. WE WILL furnish the Union with such contractor swipe sheets as the Union has requested and as the Union may from time to time request. THE MEAD CORPORATION, FINE PAPER DIVISION Carol Shore, Esq., for the General Counsel. Robert J. Brown, Esq. (Thompson, Hine & Flory), of Dayton, Ohio, for the Respondent.  Bernard B. Bost, of Chillicothe, Ohio, for the Charging Party. DECISION STEPHEN J. GROSS, Administrative Law Judge. The Re-spondent, the Mead Corporation, Fine Paper Division (Mead), employs about 1400 production and maintenance employees in its Chillicothe Mill in Chillicothe, Ohio. The employees are represented by the Charging Party, the United Paperworkers International Union, Local 731, AFLŒCIO (the Union).1   1 All parties agree that Mead is an employer engaged in commerce within the meaning of Sec. 2(2) and (6) of the National Labor Relations Act (the Act), that the Union is a labor organization within the meaning of Sec. 2(5) of the Act, and that the Board has jurisdiction over this matter. The bargaining unit that the Union represents is: All production, maintenance, restaurant, and quality assurance employees of The Mead Corporation, Chillicothe Operations, Chillicothe Mill, Chillicothe, Ohio, but excluding administrative, executive, factory clerical, engi-331 NLRB No. 66  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 510The General Counsel contends that Mead, at its Chillicothe 
Mill, violated the Act by: (1) maintaining rules that unduly 
restrict employees™ solicitation and distribution activities; 
(2) refusing to provide certain 
information to the Union; (3) 
threatening to discipline the Union™s chief steward, Butch Bost, 
because of the advice he gave to another employee; and (4) 
disciplining Bost because of his behavior during the course of a 
meeting, which Bost attended as
 the representative of fellow 
employees.  
For the reasons discussed below, I conclude that Mead™s so-
licitation and distribution rules violate Section 8(a)(1) of the Act, as alleged, and that, also as alleged, Mead violated Section 
8(a)(5) and (1) when it refused to provide information to the 
Union. But I shall recommend that the Board dismiss the com-
plaints to the extent that they allege that Mead™s treatment of 
Bost was unlawful.
2  I. SOLICITATION AND DISTRIBUTION RULES
 Mead™s rules state that the following activities (among oth-
ers) shall result in discipline: 
 Engaging in any unauthorized activity during working 
hours that is not closely related to or a part of the em-
ployee™s regular job, such as
 unauthorized solicitation on 
premises. The privilege of soliciting for charitable purpose 
shall not be unduly withheld. 
 Posting, distribution, or ci
rculation of unauthorized no-

tices, posters, and placar
ds on plant premises. 
 Both rules plainly are overly broad. The first purports to for-
bid ﬁany unauthorized activity . . . such as unauthorized solici-
tation on premisesﬂ not just du
ring working time, but during working hours. The second forbids the distribution of ﬁnotices, 
posters, and placardsﬂ throughout 
the plant™s premises, rather 
than just in working areas. And the record fails to show that 

Mead communicated these rules to its employees ﬁin such a 
way as to convey an intent clear
ly to permit solicitation during 
breaktime or other period when 
employees are not actively at 
workﬂ (with respect to the firs
t quoted rule) or that Mead 
ﬁknowingly tolerated distri
bution in nonwork areas.ﬂ 
Braden 
Mfg., Inc., 
315 NLRB 1145 (1994). See generally 
Our Way, Inc., 268 NLRB 394 (1983). 
Mead acknowledges that the ru
les™ prohibitions are too 
broad. But Mead defends on the grounds that the Union agreed 
to the rules and that in practice Mead permits employees to 
engage in solicitations and distribu
tions to an extent at least as 
broad as that mandated by the Act. 
Mead™s argument about union agreement is factua
lly correct. 
The rules quoted above are part of Mead™s ﬁCompany Rules,ﬂ 
which rules have long been incorporated in collective-
bargaining agreements between 
Mead and the Union. (The 
                                                                                            
                                                           
neering department, technical or e
ngineering assistants, customer ser-
vices department, woods department, mail and multilith employees, 
hospital employees, passenger car chauffeurs, guards, and supervisors 
as defined in the National Labor Relations Act.  
2 I held the hearing in Case  9ŒCAŒ32901 on December 5, 1995, in 
Cincinnati, Ohio, and thereafter recei
ved briefs from the General Coun-
sel and Mead in that matter. On Fe
bruary 7, 1996, the General Counsel 
moved to reopen the record in that
 case and to consolidate that case 
with Case 9ŒCAŒ33447. Mead did not oppose the motion and I granted 
it by order dated February 23, 1996.
 I held the reopened hearing on 
March 21, 1996, and the General C
ounsel and Mead filed additional 
briefs
. most recent collective-bargaining agreement expired by its own 
terms in August 1995.
3  As of the hearings here, Mead and the 
Union were attempting to negotiate a successor agreement. By 
agreement between the Union and Mead, the terms of the last 
collective-bargaining agreement 
remain in force during nego-tiations.) But a union may not waive the rights of employees to engage 
in activities by which employees may seek to change their bar-
gaining representative, to opt for no bargaining representative, 
or to seek to retain their present bargaining representative. 
NLRB v. Magnavox Co. of Tennessee
, 415 U.S. 322, (1974); 
Universal Fuels
, 298 NLRB 254 (1990). Accordingly, the fact 
that the Union agreed to the solicitation and distribution rules at 
issue does not constitute a defense for Mead.  
As for Mead™s lack of enforcement of the rules, the only evi-
dence on point (testimony of an 
employee relations representa-
tive in Mead™s human resource
s department) shows only that 
Mead has not disciplined any employee for violating either the 
solicitation rule or the distribution rule. But  
 [F]ailure to enforce an overbroad rule is no defense be-
cause the mere existence of an overbroad rule may chill 
the exercise of the employees™ Section 7 rights. [
Laidlaw Transit, 315 NLRB 79, (1994).] 
II. MEAD™S REFUSAL TO PROVIDE  INFORMATION
 Article XIX of the collective-bargaining agreement author-
izes Mead ﬁto engage independ
ent contractors to perform se-
lected service functions and ov
erloads of maintenance work.ﬂ 
The collective-bargaining agreement also provides that  
  Prior to engaging an independent contractor to perform 
temporary overloads of maintenance work, the Company 
will notify the Union and will outline the nature of the pro-
ject or plan. 
 The Union™s concern about Mead™s use of contractors to per-
form maintenance work has led the Union, over the years, to 
file numerous grievances alleging
 violation by Mead of article 
XIX.  
All parties agree that Mead routinely provides contractor in-
formation to the Union. This information is in the form of an-

ticipated contractor activity (as the collective-bargaining 
agreement requires). Thus Mead 
gives the Union a list of con-tractors that Mead expects to be on site during the following 
week.4 And when the Chillicothe Mill™s human resources de-
partment learns that the weekly list has not correctly anticipated 

all contractor work for the week, that department promptly pro-
vides corrections to the Union.  
Additionally, a form called the ﬁgreen sheetﬂ provides pro-
ject-by-project data such as a description of the project to be 
contracted out, reasons for the contracting out, skills expected 
to be needed, and the estimat
ed number of man-hours the con-
tractor will need to complete the project.
5 Mead provides green 
sheets to the Union upon request by the Union.  
But what about retrospective in
formation?  That is, informa-
tion that shows, after the fact, 
which contractors actually were 
on site, what they did, and how many man-hours they took to 

do it. Particularly where the Union is contemplating filing a 
 3 That collective-bargaining agreement 
is in the record as GC Exh. 2. 
4 An example of a weekly contract
or list is in the record as GC 
Exh. 6. 
5 See GC Exh. 5. 
 MEAD CORP. 511grievance because of suspicions that Mead has violated the 
collective-bargaining agreement, such retrospective information 
obviously is useful in order to check the accuracy of the antici-
patory information that Mead had supplied to the Union. 
To answer that question about 
retrospective information, we 
need to examine, of all things, Mead™s security arrangements at 
the Company™s Chillicothe site.  
Mead operates two paper mills at the Chillicothe site, the 
Chillicothe Mill and the Chilpaco Mill. The entire site is 
fenced. Access to the site is controlled by Mead™s security per-
sonnel. Two gates are available 
for contractor employees want-
ing access onto the site. Each of
 the two gates provides access 
to both the Chillicothe Mill and  the Chilpaco Mill.   
Some contractor personnel phys
ically sign a log maintained 
by security personnel at each of the two contractor gates. When 
signing in, the individual writes, along with his or her name, the 
name of the individual™s employer
, the time, the particular pro-
ject on which the individual will be working, and the nature of 
the individual™s work (e.g., pipefitter, or laborer).  A page from 
these logs is known as a ﬁcontractors check in/out logﬂ or, less 
formally, as a ﬁgate sheet.ﬂ
6 Mead provides gate sheets to the 
Union upon the Union™s request. 
Most contractor personnel, however, do not sign any security 
log. Rather, the recording of their entry and exit is handled 

electronically.  
To that end, Mead issues ﬁswi
pe cardsﬂ to most contractor 
personnel. To oversimplify somewh
at, a swipe card is a plastic 
card with computer-readable data
 encoded on it. The data in-
clude a reference to the name of the cardholder and the name of 
the contractor that employs the card holder. To enter or leave 
Mead™s Chillicothe site, the cardholder, at either of the two 
contractor gates, ﬁswipesﬂ the card through a device that auto-
matically reads the card, notes th
e date and time of day, and 
feeds that information to a computer. That computer, if queried, 
can (in theory) provide, by contractor, for any given day, the 
names of the contractor personnel who were present at the Chil-
licothe site, the amount of time each of such individuals was on 
site, and the total hours on site of the contractor™s personnel. 
Where the computer spews back that information in the form 
of a printed page, the output is called a ﬁswipe sheet.ﬂ
7 On many occasions in the past, the Union requested particu-
lar swipe sheets. Mead honored those requests. But on May 1, 
1995, a letter from a Mead official to the Union™s president 

stated that Mead would no longer provide swipe sheets to the 
Union. The reason for this change in policy, the letter stated, 
was that Mead did ﬁnot have confidence in the accuracyﬂ of 
swipe sheet information. The letter reads, in part: 
 Recently, we have become aware that the information re-
corded on . . . swipe sheets is not always accurate. Specifi-
cally, we have found cases in which the contractor for 
whom the electronic system indicated the employee was 
working was not correct, and the information often in-
cludes contractors and contr
actor employees working at 
the Chilpaco Mill.  
I am writing to tell you that because we do not have the 
confidence in the accuracy of this electronic information 
we will no longer provide this
 information in this form.
8                                                            
 6 A copy of a gate sheet is in the record as GC Exh. 7. 
7 A copy of a swipe sheet is in
 the record as GC Exh. 9. 
8 GC Exh. 11. 
The Union promptly objected to
 Mead™s letter. Subsequently 
the Union asked for swipe sheet
s in connection with a griev-
ance concerning Mead™s use of contractors. Mead refused to 
provide them. The record is clear that swipe sheets are sometimes inaccu-
rate in some important respects and ambiguous in others.  
Thus, as the letter indicates, sometimes a swipe sheet will 
indicate that an individual on site was an employee of one 
named contractor when in fact the employee was, at the time, in 
the employ of another contractor. (That occurs when an indi-
vidual leaves the employ of one Mead contractor, enters the 
employ of another Mead contractor, and continues to use his or 
her old swipe card.) 
Additionally, the hours-worked information can be wildly 
inaccurate. The one swipe sheet in the record, for example, 
purports to show that on August 28, 1994, three different con-
tractor employees each worked considerably in excess of 24 
hours. Also, swipe sheets do not distinguish between supervisors, 
clerical employees, and hourly employees. Yet the Union™s 
only interest is in contract
ors™ hourly employees.  
Finally, as the letter states
, swipe sheets include personnel 
working at the Chilpaco Mill (whose employees are not repre-
sented by the Union) as well as at the Chillicothe Mill. (Swipe 
sheets include data in a column labeled ﬁmill.ﬂ But the testi-
mony here suggests that, notwith
standing that column, mistakes 
occur on swipe sheets about at which mill a given contractor 

employee worked.) 
The record, however, shows that, 
despite the shortcomings of 
the swipe sheets, access to these 
documents is important to the 
Union. Union suspicions about Mead™s overuse of contractors typi-
cally are triggered by reports from bargaining unit members 
that they saw contractor empl
oyees doing work that should 
have been handled by bargaini
ng unit employees. Swipe sheets 
are an obvious place for the Union 
to begin its investigation in 
response to these reports. If the swipe sheets for the relevant 
days do not tally with the anticipatory information that Mead 
had supplied, plainly the situation merits more intensive inves-
tigation by the Union. That is
 so even though the swipe sheet 
alone cannot resolve the question of whether Mead was in fact 
having bargaining unit work performed by a contractor in a 
manner that violated the collec
tive-bargaining agreement. And 
no other type of document is a feasible alternative for the Un-
ion. It is true that, instead of asking for swipe sheets, the Union 
could simply ask Mead what th
e contractor in question was 
doing. But for the Union to rely entirely on an answer by Mead 

to such a query, the Union would also have to rely on Mead™s 
willingness and ability to provide an accurate answer in cir-
cumstances in which the Union had some reason to believe Œ 
rightly or wronglyŒthat the information that Mead had already 
provided was incorrect. Whatever the problems with swipe 
sheets, at least they are based on data collected in the normal 
course of business, as opposed to
 information collected by in 
specific response to a Union reques
t by Mead officials, officials 
whose interests might conflict with the disclosure of the parti-
cular information sought. 
The Union obviously is en
titled to swipe sheets. 
NLRB v. 
Acme Industrial Co.
, 385 U.S. 432 (1967) (involving, inter alia, 
information relevant to the s
ubcontracting clause of a collec-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 512tive-bargaining agreement); 
Shoppers Food Warehouse
, 315 
NLRB 258 (1994). 
III. MEAD™S THREATENED DISCIPLINE OF BUTCH 
BOST In April 1995 Butch Bost (the Union™s chief steward) ad-
vised a member of the bargaining unit to disobey two manage-
ment directives. That advice 
resulted in Mead™s management 
threatening to discipline Bost. In order to place that threat in 
context, I turn first to the circumstances that led to the direc-
tives about which Bost gave his advice. 
The collective-bargaining agreement between Mead and the 
Union contains two provisions 
dealing with employees who 
become physically unable to perform their jobs. One provision 
covers temporary disa
bilities; the other c
overs permanent dis-
abilities.
9 Jeffrey Roush is a Mead employ
ee. About 2 years before the 
events in question, Roush hurt his back. That injury prevented 
Roush from performing his then 
permanent job in Mead™s wood 
yard. Mead transferred Roush to a light duty position in the 
plant™s hospital. Roush retained his regular pay rate while on this temporary light duty.  
Richard Yoke is an employee relations representative at 
Mead™s Chillicothe Mill. On Marc
h 30, 1995, Yoke sent a letter 
to Roush that read: 
 Based on your work capacity evaluation received on 
March 8, 1995, Dr. Berling™s examination of March 29, 
1995 and your physician™s work release dated February 2, 
1995, your physical condition will allow you to move to a 
permanent job in the mill. It is the Company™s position 
that these examinations reveal that your restrictions are 
such that it would not be in the best interest of Health and 
Safety, nor an act of prudent judgment in placing you on 
the Woodyard Process Operator and Support Operator 
jobs.                                                             
                                                           
9 Art. XI, sec. 9, of the collective-bargaining agreement reads. 
A. Temporary  
An employee who is injured on the job and who cannot per-
form the duties of his regular job shall be transferred to any start-
ing job in his department which he can satisfactorily perform and 
to which his seniority entitled [sic] him. His regular job will be 
filled as [a] temporary vacancy and he and all other employees af-
fected by the transfer will be retu
rned to their regular jobs when 
he is physically able to do so. If the injured employee is unable to 
perform the starting job in his 
department his ability and plant 
seniority shall be given considera
tion for base rate jobs in other 
departments.
 B. Permanent 
An employee who is disqualified from a job because he can-
not continue to meet the physical job requirements established by 

the Company under applicable state 
and/or federal statutes, or has 
been injured on the job and cannot perform the duties of his regu-

lar job, shall be transferred to an
y job in his department which he 
can satisfactorily perform and to 
which his seniority entitles him. 
If the disqualified employee is unable to perform any job in his 

department, he shall exercise pr
eviously acquired department sen-
iority to former departments to
 place himself on a job he can sat-
isfactorily perform and to which his seniority entitles him. If the 
disqualified employee is unable to place himself exercising previ-

ous departmental seniority, his ab
ility and plant seniority shall be 
given consideration for starti
ng jobs in other departments.
  According to Article XI, Section 9(B) [of the collective-
bargaining agreement], you must take your bump in the 
following manner. . . . . Enclosed are seniority lists 
dated March 21, 1995. Please 
use these lists as a basis to pi
ck a job in a department to 
which you are entitled based on your seniority and physi-
cal condition. Please contact me . . . by April 7, 1995 with 
your decision.
10  Mead, that is to say, told Rous
h that it had concluded that he 
was permanently unable to meet 
the physical requirements of 
his wood yard position, advised Roush that the Company was 
going to transfer him to a different permanent job, and ordered 
Roush to select a position that he was physically able to per-
form and to which his seniority entitled him.  
Yoke met with Roush and two officials of the Union and dis-
cussed the import of the letter.  
Roush then called Bost to say that the Company had ordered 
Roush to bid on a permanent job. Roush did not tell Bost that 
Mead had informed other union officials of the planned action. 
In a second conversation, Roush told Bost that Roush was go-
ing to see his physician again 
about his physical condition. 
During one of those conversations, Bost told Roush that Roush 

should not bid on any permanent 
job. That is, Bost advised 
Roush not to comply with Yoke™s
 March 30 letter. Bost did not suggest to Roush that Roush grieve Yoke™s order. (The collec-
tive-bargaining agreement provides for typical grievance and 

arbitration procedures.
11) The March 30 letter ordered Roush to tell Yoke, no later than 
April 7, what position Roush wanted to bump into. Roush did 
not do so. When Yoke did not hear from Roush, on April 18 
Yoke sent Roush another letter. The letter read: 
 On March 30, 1995, I met with you and explained that you 
needed to select a job in a department which your seniority 
would allow, based on your ph
ysical restrictions. I asked 
you to select this job and re
spond to me by April 7, 1995. 
As of this date, I have not heard from you regarding your 
decision.  
Please take some time to review the seniority lists I pro-
vided you, select a job which 
your seniority will allow and 
contact me directly with your
 decision no later than April 
25, 1995. If you have any questions
, please feel free to call 
me.
12  Roush contacted Bost again, telling Bost that Mead had 
again ordered him to exercise his bumping rights. Bost told 
Roush that Mead was proceeding improperly and that Roush 
should not comply with this letter either. Again, Bost did not 
propose that Roush grieve the Company™s order. 
On April 25, upon receiving no word from Roush, Yoke con-
tacted Bost to describe the Roush situation and to ask for help 
in getting Roush to respond. According to Yoke, Bost said that 
he would not do that and that, in
 fact, it was he (Bost) who had 
told Roush not to respond to the letters and not to exercise his 
bumping rights. (Bost agreed that
 he had advised Roush not to 
bump into a permanent position but also testified that he had 
never told Yoke that he had told Roush that. I credit Yoke on 
this point, not Bost.)  
 10 R. Exh. 2. 
11 GC Exh. 2 at 32Œ34. 
12 GC Exh. 3. 
 MEAD CORP. 513The meeting between Yoke and Bost meeting was followed a 
day or two later, on April 27 or 
28, by a meeting between Yoke 
and Roush. Yoke again ordered Roush to exercise his bumping 
rights. In the course of the disc
ussion Roush said that Bost had 
told Roush not to respond to Yoke™s letters and he had followed 
that advice. (I note that no pa
rty chose to call 
Roush as a wit-
ness even though, as of the hearing, Roush remained a Mead 
employee and a member of the Union.) Yoke told Roush that 
Roush had no choice in the matterŠhe had to select a new 
permanent position. Roush said he
 would do so. Either at this 
meeting or one a day or two late
r, Roush was advised that his 
past failure to comply with Y
oke™s letters was a violation of 
Company rules but that Mead had decided not to discipline 
him. Roush subsequently did select a new position.
13 Lewis Eugene Bussa is Yoke™s
 boss. He is the human re-
sources manager in the carbonless business unit at the Chilli-
cothe Mill. Mead denies that Bussa is a supervisor. But Mead 
admits that Bussa is an agent of Mead and admits that Bussa 
has the authority to give direct orders to employees and to dis-
cipline them. 
Yoke told Bussa about the advice that Bost had given to 
Roush. Bussa responded by calli
ng Bost to his office on about 
April 28. Bussa started the meeting by telling Bost that he had a prob-
lem with Bost™s behavior regarding two different matters. One 

of those matters does not concern us here. The other had to do 
with Bost™s telling Roush not to respond to an order from man-
agement. In respect to the Roush matter, Bost replied that, in 
the Union™s opinion, Mead should keep Roush on temporary 
duty. Bussa got angry. If Bost disagreed with an order handed 
down by management, Bussa said, then Bost could file a griev-
ance. But a union steward, Bussa continued, has no right to tell 
employees that they should not obey a direct order. Doing so 
amounts to ﬁself-helpﬂ (in Bussa™s words
14) and that constitutes 
insubordination. Bost, said Bussa, had accordingly jeopardized 
the employment of both Bost and Roush. When Bussa contin-
ued in this vein, Bost announced that he was unwilling to hear 
any more of Bussa™s criticism and got up to leave. Bussa order-
ed Bost to stay put and told Bost that he would be fired if he 
left Bussa™s office. Bost stayed put. Bussa then wrapped up the 
discussion about the Roush situati
on by saying that if, in the 
future, Bost again encouraged an employee to ignore a man-

agement directive, as Bost had here, Mead would fire him. 
As a last matter I note that M
ead has two rules pertaining to 
insubordination. (As is the case with all of the Company™s 
rules, they are a part of the collective-bargaining agreement.) 
One states that ﬁinsubordination (refusal to perform service 
connected with the efficient ope
ration of the plant as required by a superior, or refusal to obey any reasonable order given by 

a superior)ﬂ is punishable by discharge.
15 The other states that ﬁinducing 
employees to engage in any 
practice in violation of Compan
y rulesﬂ is punishable by sus-
pension (for the first and second offenses) and discharge (for 

the third offense).
16                                                           
                                                           
13 Mead concluded that Roush™
s disabilities precluded him from 
working in the position that Roush fi
rst selected. Roush then selected 
another position. Mead agreed with 
that selection and assigned Roush 
to that position. The Union filed a 
grievance in the matter. The griev-
ance was pending at the time of the hearing. 
14 Tr. 140. 
15 GC Exh. 2, at p. 54. The pare
nthetical is a part of the rule. 
16 Id. at 52Œ53. 
As noted earlier, my recommendation is that the Board dis-
miss the complaint™s allegation that Mead violated the Act 
when Bussa threatened Bost with discipline by reason of the 
advice that Bost gave to Roush.
17 When employees are facing a situation where, in the em-
ployees™ view, compliance with 
a supervisor™s order would 
present immediate risks to the employees™ health or safety, a 

refusal by the employees to obey the order will, in many cir-
cumstances, constitute protected activity. 
NLRB v. City Dis-
posal Systems, 465 U.S. 822 (1984); see 
Washington Aluminum 
Co., 370 U.S. 9 (1962). 
But that kind of situation is the exception. The usual and 
long-recognized rule is that empl
oyees faced with an order that 
they believe to be in conflict with the terms of a collective-

bargaining agreement must ﬁobey now; grieve later.ﬂ 
Special-
ized Distribution Management
, 318 NLRB 158, (1995); see 
Carolina Freight
, 295 NLRB 1080 fn. 1 (1989); Mead Corp., 275 NLRB 323, (1985); Jos. Schlitz Brewing Co.,
 240 NLRB 
710, (1978). And part and parcel of that rule is a steward™s obli-
gation to adhere to the grievanc
e process rather than to ﬁad-
vis[e] employees not to comply with a legitimate directive of 

the Company.ﬂ 
G & H Products
, 261 NLRB 298 (1982), enf. 
denied on other grounds 714 F.2d 1397 (7th Cir. 1983). 
Here there was no urgent issue 
of health or safety. Manage-
ment had merely ordered Roush to
 select a permanent job that 
he believed his seniority and physical condition permitted him 
to occupy. (I note that neither Roush™s nor Bost™s unhappiness 
with Yoke™s directives had anyt
hing to do with concerns about 
Roush™s health or safety. In any case, Roush™s actual transfer 

into a new job would come later.) And Mead gave Roush 
plenty of time to make the selection. In these circumstances 
Bost™s advice to Roush that Roush ignore Yoke™s directives 
amounted to ﬁengaging in the unprotected activity of advising 
employees to engage in insubordination.ﬂ 
G & H
, supra. 
As a last matter, nothing in th
e record suggests that Bussa™s 
response to Bost was a function of union animus. Nor was 

Bussa™s response aimed at Bost™s point of view about the im-
port of the collective-bargaining agreement as it applied to 

Roush. Rather, what troubled Bussa
 was ﬁthe means of protestﬂ 
that Bost told Roush to utilize. 
Mead Corp., supra, 275 NLRB 
at 323. 
IV. MEAD™S DISCIPLINE OF BOST IN DECEMBER 199518 Bargaining unit employees Melv
in Atwood, Mark Buskirk, 
and Duane Francis are day-shift maintenance technicians. They 
work out of the electrical and 
instrumentation (E&I) shop in the 
Chillicothe facility™s carbonless business unit. Their immediate 
supervisor is Rick Johnson. Johnson™s boss is Maintenance 
Superintendent Randy Wittkugle.  
On November 29, 1995, Wittkugl
e told Johnson that he 
wanted to meet with Johnson, Atwood, Buskirk, and Francis at 2:30 that afternoon. Wittkugle wa
s dissatisfied with the three 
employees™ performances and attit
udes and had decided to tell 
 17 Par. 5(a) of the complaint reads: ﬁAbout April 27, 1995, Respon-
dent, by Gene Bussa, at its Chillicothe, Ohio, facility, threatened an employee with discharge because he 
attempted, in his capacity as union 
steward, to represent a fellow employee in a contractual or work-related 
dispute.ﬂ 
18 This facet of this proceeding ar
ose from an unfair labor practice 
charge filed on December 5, 1995, in Case 9ŒCAŒ33447. See fn. 2, 
supra. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 514the three precisely what he want
ed from them and to make it 
clear that they had better shape up.  
Wittkugle invited the Union to provide a representative at the 
meeting. Wittkugle issued the invitation to the Union mainly 
because he felt that there was a good chance that the employees 
would be unwilling to attend the meeting unless they had a 
union representative there. And, in fact, when the employees 
heard about the meeting from Jo
hnson, one of them (Francis) 
asked Johnson for union representa
tion. Johnson told them that 
Wittkugle had already taken care of that.  
The November 29 Meeting 
The meeting began on schedule in the E&I shop, a small 
roomŠabout 12 feet wide by 15 feet long. Present: Wittkugle, 
Johnson, Atwood, Buskirk, Francis, and on behalf of the Union, 
Chief Steward Bost. 
Wittkugle had prepared a written list of items he wanted to 
cover. He immediately began di
scussing the items, one by one. 
The employees™ deficiencies to which Wittkugle referred in-

cluded: not handling their mainte
nance assignments adequately; 
squabbling among themselves; and attitudes that interfered with 
the performance of their work. 
In the midst of Wittkugle™s listing of these problems, 
Buskirk began to smile. Given the nature of Wittkugle™s talk, 
that was not an altogether appropriate facial expression. Addi-
tionally, about a week before, 
Wittkugle had gotten upset when 
both Buskirk and Francis had broken out into laughs after 

Wittkugle had criticized them. In 
any event, at this meeting on 
November 29 Wittkugle responded to Buskirk™s smile by ta-
king a step toward Buskirk while heatedly saying something on 
the order of, ﬁwhat are you laughing at? This isn™t a laughing 
matter.ﬂ 
This was the point at which Bost jumped in. He told 
Wittkugle that ﬁan employee has th
e right to snicker,ﬂ and that 
ﬁif anyone had a personality pr
oblem, an attitude problem,ﬂ it 
was Wittkugle.19  Bost continued by 
calling Wittkugle ﬁthe dumbest supervisor I™ve ever
 worked for in my life.ﬂ
20 Wittkugle replied by telling Bost that he was disrupting the 
meeting and by ordering Bost to 
leave the shop. Bost refused, 
saying that he was there to re
present the employees. Wittkugle 
told Bost that he (Wittkugle) would get another union represen-
tative to attend the meeting. Bost again refused to leave, refer-
ring to the fact that he is the chief steward. Wittkugle then said, 
ﬁI am giving you a direct order to leave.ﬂ (At Mead, a supervi-
sor™s use of the term ﬁdirect orderﬂ means that the supervisor is 
very, very, serious.) Bost refused to leave. 
There is a telephone in the E&I shop. Bost, upon rejecting 
Wittkugle™s direct order, move
d toward the telephone. What 
happened was that Bost had deci
ded that the meeting needed 
the presence of the Chillicothe 
facility™s human resources man-
ager, Darrell Elsemore. 
As Bost reached the telephone Wittkugle ordered him not to 
use the phone in the shop, to use another phone if he wanted to 

make a call. Bost said that he was going to use the phone in the 
shop. Wittkugle said, ﬁI™m giving you a direct order not to use 
that phone.ﬂ Bost ignored Witt
kugle and placed a call to the 
human resources department. (As 
it turned out, Elsemore was 
not available.) 
                                                          
                                                           
19 The quotations are from Bost™s testimony at Tr. 241.  
20 Everyone agrees that Bost said th
at, or words to that effect. See Tr. 
210, 228 (Francis), 241 (Bost), and 318 (Wittkugle). 
With Bost speaking on the sh
op™s telephone, Wittkugle re-
sumed the meeting for another couple of minutes, listing what he considered to be additional 
deficiencies of the employees. 
Wittkugle concluded the meeting by telling Atwood, Buskirk, 
and Francis that if they failed to correct the deficiencies he had 
listed, he would discipline them. 
The meeting had lasted, at most, about 10 minutes. 
A few days later Mead issued a written warning to Bost 
based on his behavior at the meeting. 
Was Bost™s Behavior Protected I shall proceed assuming, arguendo, that the November 29 
meeting was one to which 
Weingarten
 protections applied.
21  A union steward™s communication to a supervisor on behalf 
of a fellow employee ordinarily is protected by the Act. In that 

regard  The Board has long held that in the context of protected 
concerted activity by employees, a certain degree of lee-

way is allowed in terms of 
the manner in which they con-
duct themselves. Although flagrant, opprobrious conduct 
may sometimes cause an employee™s concerted activity to 
lose the protection of the Act, impropriety alone does not 
strip concerted conduct of statutory protection.
22  But the permissible limits of 
a union official™s behavior in 
Weingarten meetings are appreciably narrower than in many 
circumstances involving protected activity. 
The Board had occasion to discuss this distinction at some 
length in New Jersey Bell Telephone Co.
, 308 NLRB 277, 
(1992). There the Board made it clear that a 
Weingarten 
repre-sentative ﬁis free to counsel the employee and ﬁis entitled to 
object to questions that may re
asonably be construed as harass-
ing.ﬂ But  The Board has long recognized the Supreme Court™s inten-tion in the 
Weingarten
 decision to strike
 a careful balance 
between the right of an employer to investigate the con-

duct of its employees at a personal interview, and the role 
to be played by the union representative present at such an 
interview . . . . It is clear from the Court™s decision in 
Weingarten  that the role of the union representative is 
provide assistance and counsel to the employee being in-

terrogated . . . . The Court sp
ecifically declared, however, 
that the presence of the representative should not trans-

form the interview into an adversary contest or a collective 
bargaining confrontation, and that the exercise of the 
Weingarten right must not interfere with legitimate em-
ployer prerogatives.
23  I turn now to Bost™s behavior at the November 29 meeting. 
Bost™s First Set of Utterances 
In the face of Wittkugle™s unrelieved criticism of the three 
employees™ performance, Buskirk opted to smile. (The record 
does not tell us why, since Buskirk did not testify.) When 
Wittkugle responded angrily, Bost retorted that: ﬁan employee 
 21 The reference is to 
J. Weingarten, Inc.
, 420 U.S. 251 (1975). I 
specifically do not reach any conclu
sion about whether the meeting was 
in fact one to which the Weingarten
 protections did apply. 
22 Aroostook County Regional Ophthalmology Center
, 317 NLRB 
218, (1995) (citations omitted), enf. denied in part 81 F.3d 209 (D.C. 
Cir. 1996). 
23 308 NLRB at 279 (citations omitted). 
 MEAD CORP. 515has the right to snickerﬂ; ﬁif an
yone had a personality problem, 
an attitude problem,ﬂ it was 
Wittkugle; and ﬁyou™re the dumb-
est supervisor I™ve ever worked for in my life.ﬂ 
I will assume (again arguendo) that Bost was entitled to say 
that Buskirk had the ﬁright to snicker.ﬂ But the remainder of 
Bost™s utterance plainly was 
outside the bounds of protected 
behavior. Those words were hardly a counseling of any of the 
employees, or an effort to defuse the situation, or even a claim 
that Wittkugle was proceeding in an improper way. Rather, in 
the presence of three employees
 and another supervisor, Bost opted for an ad hominem attack on Wittkugle™s personality, 

attitude, and intellectual capaci
ty. However serious that would 
be standing alone, additionally 
it disrupted the meeting.   
Bost™s Refusal to Leave the Shop  
Wittkugle responded to Bost™s a
ttack by telling him to leave 
the shop. Bost refused to leave. Wittkugle again ordered Bost to 
leave, saying that he would ha
ve another union representative 
join the meeting. Bost refused to leave. Wittkugle then gave 
Bost ﬁa direct orderﬂ to leave. Bost refused to leave. 
Since Bost had ﬁexceeded the permissible role of a 
Weingar-ten representative,ﬂ Bost ﬁforfeited his right to remainﬂ in the 
meeting. New Jersey Bell
 at 280; accord: 
Yellow Freight Sys-
tem, 317 NLRB 115, (1995).
 Thus each of Bost™s three refusals 
to obey Wittkugle™s orders to
 leave the shop was unprotected 
by any provision of the Act.  
Bost™s Telephone Call  
It is not the function of a Weingarten 
representative to deter-mine which management represen
tatives should be present. Yet 
Bost, having decided that the m
eeting needed Elsemore, chose 
to call Elsemore in the midst of the meeting from the shop™s 

telephone. Particularly 
given the small size of the shop, Bost™s 
use of the telephone was obviously disruptive. Once again Bost 

had ﬁexceeded the permissible role of a 
Weingarten
 represen-
tative.ﬂ Wittkugle twice 
told Bost to use a telephone elsewhere. 
Bost twice refused and did make the call, while the meeting 
was in progress, from the shop. 
Both refusals and the telephone 
call itself were outside the protections of the Act.  
I note that, prior to the meeting,
 Bost had asked Elsemore to 
attend the meeting. Elsemore refu
sed but said that Bost could 
call him if necessary. The General Counsel appears to contend 
that that exchange between Elsemore and Bost entitled Bost to 
the Act™s protections when Bost
 made the call from the shop 
while the meeting was in progress and, therefore, that the Act 

also entitled Bost to reject W
ittkugle™s orders to use another phone. But I consider the pre-meeting Elsemore-Bost exchange 
to be irrelevant to the issues in this proceeding.
24 Mead™s Discipline of Bost 
On Thursday, November 30 (the day after the meeting) 
Wittkugle met with Elsemore and described the events at the 

meeting. The picture that Wittkugle painted was largely in ac-
cord with my description, above. Wittkugle argued to Elsemore 
that Bost™s actions showed that 
Bost had deliberately tried to 
                                                          
                                                           
24 Also prior to the meeting, Bost advised Atwood, Buskirk, and 
Francis just to listen to Wittkugle, to refrain from responding to him. 
Mead interprets that advice as an effort on Bost™s part to prevent the 
meeting from accomplishing anything by having the employees remain 
silent even when Wittkugle wanted 
their comments or questions. But I 
do not understand that to have been Bost™s intent. Rather, the likely 
reason that Bost so advised the employees was (ironically) to have the 
employees avoid getting into a c
onfrontation with Wittkugle.  
ﬁsidetrack ﬁ the meeting.
25 (I do not find that to be the case. But 
I also find that Wittkugle honestly believed that that was Bost™s 
motivation.) Wittkugle opined that Bost™s refusal to obey 
Wittkugle™s direct orders ha
d ﬁserious implications.ﬂ
26 Elsemore asked Bussa (the hum
an resources manager in the 
carbonless business unit) to meet with Atwood, Buskirk, and 
Francis about what had happened at the November 29 meeting. 

Bussa did so. (As Francis recounted the November 29 meeting 
during his session with Bussa, Wittkugle was more aggressive 
toward the employees and Bost th
an as I have described. But 

Francis told Bussa about Bost™s characterization of Wittkugle 
as dumb and about Bost™s 
numerous refusals to obey 
Wittkugle™s orders.) 
Bussa gave his report to Elsemore on Monday, December 4. 
Immediately after receiving that report, Elsemore called Bost. 
Elsemore told Bost to come to his office along with Melvin 
McNichols, the Union™s presiden
t. When Bost and McNichols arrived, Elsemore told them what Wittkugle had said about the 
meeting and asked for Bost™s res
ponse. Bost denied that he had 
been disruptive but confirmed that he had refused Wittkugle™s 

orders to leave the meeting and 
to refrain from using the shop™s 
phone. Still on December 4, Elsemore met with Bussa and 
Wittkugle about how to respond to Bost™s behavior at the No-

vember 29 meeting. All agreed th
at Bost should be disciplined. 
Wittkugle urged that Bost receive a suspension. Elsemore de-
cided that the discipline should be limited to a written warning. 
Elsemore thereupon drafted a letter to Bost that reads, in part: 
 During the course of the [November 29] meeting, you 
launched a personal attack at
 Mr. Wittkugle indicating you 
knew him; had worked for him and claimed he was the 
dumbest superintendent we had. 
Your behavior was disruptive and after a time you 
were asked to leave the meeting which you refused to do. 

You were then instructed to leave the meeting and you re-
fused. You picked up a telephone in the room where the 
meeting was held to call me
. You were asked to use a 
phone in a nearby office and you refused to do that as 
well. Because of your disruptive, insubordinate behavior 
which you exhibited at that meeting, this is a Written 
Warning that such behavior now or in the future is unac-
ceptable. 
. . . . I am hopeful that the unacceptable behavior you exhib-
ited on November 29, 1995 will be corrected and will not 
occur again. If it does, more severe discipline, up to and 
including termination of your employment, could occur.
27  Generally Mead either delivers disciplinary letters by hand to 
employees or sends the letters vi
a certified mail. Elsemore took 
the letter to a local post office, 
discovered that he
 was too late 
to send the letter by certified mail, and sent it by regular mail. 
Bost received the letter when he returned home from work on 
December 6. In the meantime, on December 5, Elsemore saw 
Bost at the Board™s Regional Office in Cincinnati when both 
attended the first day™s hearing in
 this proceedi
ng. (See fn. 2, 
 25 Wittkugle, Tr. 321. 
26 Id. 
27 GC Exhs. 14 and 15. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 516supra.) Elsemore told Bost that a letter to him was on the way, 
that Elsemore wanted talk to Bost about it, and that Bost should 
come to Elsemore™s office 
the next day, 
December 6.  Bost did meet with Elsemore on December 6. Since Bost had 
not yet received Elsemore™s Dece
mber 4 letter, Elsemore gave 
Bost a copy. Bost thereupon filed a grievance. 
Did Mead™s Discipline of Bost Violate the Act.  
The General Counsel contends that all of Bost™s conduct at 
the November 29 meeting was protected by the Act and that 
Mead, by disciplining Bost for 
such conduct, violated Section 
8(a)(1).  The General Counsel also
 contends that Mead violated 
8(a)(3) of the Act in that the reason that the Company disci-
plined Bost was because of Bost™s efforts to represent Atwood, 
Buskirk, and Francis during the November 29 meeting and 
because of Bost™s other union activities. The General Counsel 
further contends that the discipline violated Section 8(a)(4) of 
the Act in that Mead™s motivation in issuing the warning was to 
punish Bost for his part in Case 9ŒCAŒ32901.
 As for the General Counsel™s in
itial contention, I have found 
that the behavior for which Bost was disciplined was not pro-
tected by the Act.  
As for the General Counsel™s co
ntentions that Mead™s disci-
pline of Bost violated Section 
8(a)(3) and 4), they have no sup-
port whatsoever in the record. 
There is no evidence of union 
animus on Mead™s part. And 
the fact that the discipline occurred close in time to Bost™s ap-
pearance at the December 5 hearing is hardly proof that the 
hearing played a role in Mead™s decision to discipline himŠ
particularly since the decision 
to discipline was made the day 
before the hearing. The General Counsel refers to the ﬁhasty na-

ture of the decisionﬂ to discipline Bost.
28 As I understand that 
contention, it is that Mead t
ook no action in respect to Bost™s 
behavior at the November 29 meeting until late in the day on 
December 4Ši.e., just before the December 5 hearing in this 
proceeding.
29 But that is factually incorrect. On Thursday, No-
vember 30Šless than 24 hours after the November 29 meet-
ingŠWittkugle notified Elsemore of Bost™s behavior. Elsemore 
thereupon proceeded in an utterly appropriate manner: On the 
same day that he received Witt
kugle™s report, Elsmore ordered 
Bussa to investigate. Bussa did so. Then, on Monday, Decem-

ber 4, Elsmore met with Bost 
(and with Bost™s union represen-
tative) and then met to discuss the matter with Bussa and with 
the supervisor directly involved (Wittkugle).  
The General Counsel also contends that Mead treated Bost 
disparately, further evidence, in the General Counsel™s view, of 
Bost™s discipline being a product of Bost™s union activities and 
testimony against Mead. The Ge
neral Counsel points out that prior to Mead™s disciplining of Bost, the Company had never 
disciplined a steward for the steward™s representation of em-
ployee; or, at least, Mead had not
 done so within the memory of 
either Bost or Elsemore. The Ge
neral Counsel also refers to 
                                                          
                                                           
28 Br. at 10. 
29 The General Counsel assuredly 
does not mean that Mead should 
have embarked on a more extensive, longer-lasting, analysis of Bost™s 
behavior. For one thing, the coll
ective-bargaining agreement required 
Mead to have notified Bost of 
the Company™s disciplinary action 
ﬁwithin five (5) working daysﬂ of the November 29 meeting (GC Exh. 

2 at p. 50). For another, on the w
itness stand Bost complained about 
how long it took for Mead to tell him of the discipline, not that Mead 
acted hastily. Mead™s treatment of other employees who were guilty of in-
subordination. 
But the fact that Mead has not previously disciplined a stew-
ard for behavior in connection with the steward™s representa-
tional duties is without significance,
 particularly since, with one 
exception, the record includes no indication that a steward in 
that situation had ever behaved in a way that caused his words 
or actions to be unprotected by
 the Act. (The exception is 
Bost™s representation of Roush, discussed above. But, needless 
to say, the General Counsel does not contend that Mead™s fail-
ure to discipline Bost there is evidence of Mead™s disparate 
treatment of Bost in connectio
n with the November 29 meet-
ing.) As for other incidents involving insubordination, as I read 
the evidence in point, it proves nothing about possible dis-
criminatory motives on Mead™s part. (That evidence shows that 
Mead™s response to employees who refused to comply with 
supervisors™ orders has been to hand out discipline ranging 
from verbal warnings to a 5 days™ suspension.
30 Moreover there 
is no indication that any of those other insubordination situa-

tions occurred under circumstances
 as likely to be damaging to 
the supervisor™s authority as was 
the case with Bost™s attack on 
Wittkugle.) Finally, Bost testified that one union vice president regularly 
got ﬁout of handﬂ during ﬁgrievan
ce meetingsﬂ in that he loudly 
used profanity.
31 According to Bost, Mead did not discipline 
that official. But the significant phrase there is ﬁgrievance 
meetings.ﬂ The Supreme Court™s 
Weingarten decision itself 
makes it clear that the scope of protected behavior in 
Weingar-ten meetings is narrower than that in grievance meetings.
32 On these findings of fact and conclusions of law and on the 
entire record, I issue the following
33 ORDER The Respondent, Mead Corporation, Fine Paper Division, 
Chillicothe, Ohio, its officers, 
agents, successors, and assigns, 
shall 1. Cease and desist from 
(a) Maintaining rules that prohibit employees from soliciting 
for purposes protected by Section 7 of the Act during nonwork-

ing time or from distributing lite
rature for purposes protected 
by Section 7 of the Act during nonworking time in nonworking 
areas of its Chillicothe Mill. 
(b) Refusing to bargain collectively with United Paperwork-
ers International Union, Local 
731, AFLŒCIO, by refusing to 
furnish the Union information that it requests that is relevant 

and necessary to the Union™s performance of its functions as 
the exclusive bargaining representative of employees in the 
appropriate unit. The unit is:  All production, maintenance, re
staurant, quality assurance 
employees of The Mead Corporation, Chillicothe Opera-
 30 See GC Exhs. 19, 20, 21 and 23. 
31 Tr. 259-61. 
32 I do not intend to suggest that I 
have concluded that Bost™s behav-
ior at the November 29 meeting woul
d have been protected even had 
that meeting been called for grievance purposes. 
33 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the 
findings, conclusions and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
 MEAD CORP. 517tions, Chillicothe Mill, Chillicothe, Ohio, but excluding 
administrative, executive, fact
ory clerical, engineering de-
partment, technical or engine
ering assistants, customer 
services department, woods department, mail and multilith 
employees, hospital employees,
 passenger car chauffeurs, 
guards, and supervisors as defined in the National Labor 

Relations Act. 
 (c) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Rescind or modify its rules so that employees are not 
prohibited from soliciting for pur
poses protected by Section 7 
of the Act during nonworking time and are not prohibited from 
distributing literature for purposes protected by Section 7 dur-
ing nonworking time in nonworki
ng areas of its premises. 
(b) Furnish the Union with such contractor swipe sheets as 
the Union may from time to time request. 
(c) Within 14 days after service by the Region, post at its 
Chillicothe Mill, in Chillicothe, 
Ohio, copies of the attached 
notice marked ﬁAppendix.ﬂ34 Copies of the notice, on forms 
                                                          
                                                                                             
34 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
provided by the Regional Director for Region 9, after being 

signed by Mead™s authorized repr
esentative, shall be posted by 
Mead immediately upon receipt a
nd maintained for 60 consecu-
tive days in conspicuous places
 including all places where no-
tices to employees are customarily posted. Mead shall take 
reasonable steps to ensure that the notices are not altered, de-
faced, or covered by any other material. In the event that, dur-
ing the pendency of these proceedings, Mead has gone out of 
business or closed the facility
 involved in these proceedings, 
Mead shall duplicate and mail, at its own expense, a copy of the 
notice to all current members of the above-described bargaining 
unit and all former members of the bargaining unit who were 
employed by Mead at the Chillicothe Mill at any time since 
May 15, 1995. 
(d) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that 
Mead has taken to comply. 
IT IS FURTHER ORDERED that 
the complaint is dismissed 
insofar as it alleges 
violations of the Act not specifically found. 
 tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 